     Case: 1:19-cv-00139-GHD-RP Doc #: 65 Filed: 02/23/21 1 of 7 PageID #: 772




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF MISSISSIPPI
                            ABERDEEN DIVISION
VAN PHILIP EAST, JR.                                                           PLAINTIFF

vs.                                           CIVILACTIONNO. 1:19-CV\39-GHD-RP

WALGREEN CO.                                                                DEFENDANT


        OPINION GRANTING DEFENDANT'S MOTION FOR SUMMARY
                            JUDGMENT

         Presently before the Court is the Defendant's motion for summary judgment [51]

in this employment discrimination matter. Upon due consideration and for the reasons set

forth below, the Court finds that the motion should be granted and the Plaintiffs remaining

claim dismissed.

I.       Backgmund

         The Plaintiff, a white male pharmacist born in 1938, was employed by the

Defendant Walgreen Company ("Walgreens") as a pharmacist in Aberdeen, Mississippi,

beginning in May 2018. Walgreens terminated the Plaintiffs employment on December

4, 2018, after a lower-level female coworker reported that the Plaintift: inter alia, started

rubbing his groin in front of her ai1d asked her to come sit in his lap to see if that would

help with pain he was suffering in his groin area. [Doc. 51-1, at pp. 5-6]. Walgreens

investigated the incident, interviewed the Plaintiff and the female employee, determined

that the conduct violated Walgreens' policies regarding harassment in the workplace, and

terminated the Plaintiffs employment. [Id.]

         On January 14, 2019, the Plaintiff filed a charge of discrimination with the Equal

Employment       Opportunity   Commission      ("EEOC"),      alleging   gender    and   age
  Case: 1:19-cv-00139-GHD-RP Doc #: 65 Filed: 02/23/21 2 of 7 PageID #: 773




discrimination.    [Doc. 51-11].   The EEOC, after noting that the Plaintiff did make

comments to female co-workers that were perceived as sexual in nature and that Walgreens

took appropriate action in investigating and terminating the Plaintiffs employment, issued

the Plaintiff a Right to Sue letter [Docs. 51-12 and 51-13], and the Plaintiff timely filed

his complaint in this matter [Doc. 2]. In his complaint, the Plaintiff alleges both age

discrimination under the Age Discrimination in Employment Act ("ADEA'') and gender

discrimination under Title VII. The Plaintiff has now conceded his Title VII gender

discrimination claim [Doc. 59, at p. 1], thus leaving his age discrimination claim as his sole

remaining cause of action.     Walgreens now moves for summary judgment as to the

Plaintiffs ADEA claim.

II.     Stan dan! of Review

        Summary judgment "should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine dispute as to

any material fact and that the movant is entitled to judgment as a matter of law." Ce/otex

ColjJ. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(a)). Rule 56

'.'mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a sufficient showing to establish the existence of

an element essential to that party's case, and on which that party will bear the burden of

proof at trial." Id. at 322.

        The party moving for summary judgment bears the initial responsibility of

informing the Court of the basis for its motion and identifying those portions of the record

it believes demonstrate the absence of a genuine dispute of material fact. See !d. "An issue

of fact is material only if 'its resolution could affect the outcome of the action."' Manning



                                                2
  Case: 1:19-cv-00139-GHD-RP Doc #: 65 Filed: 02/23/21 3 of 7 PageID #: 774




v. Chevron Chem. Co., LLC, 332 F.3d 874, 877 (5th Cir. 2003) (quoting Wyatt v. Hunt

Plywood Co., 297 F.3d 405, 408 (5th Cir. 2002)). The burden then shifts to the nonmovant

to "go beyond the pleadings and by ... affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a

genuine issue for trial." Celotex, 477 U.S. at 324; Littlefield v. Fomey Indep. Sch. Dis!.,

268 F.3d 275, 282 (5th Cir. 2001); Willis v. Roche Biomedical Labs., Inc., 61 F.3d 313,

315 (5th Cir. 1995). The Court "resolve[s] factual controversies in favor of the nonmoving

party, but only where there is an actual controversy, that is, when both parties have

submitted evidence of contradictory facts." Antoine v. First Student, Inc., 713 F.3d 824,

830 (5th Cir. 2013) (quoting Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th

Cir. 2005)). "[T]he nonmoving party 'cannot defeat summary judgment with conclusory

allegations, unsubstantiated assertions, or only a scintilla of evidence."' Hathaway v.

Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (quoting Turner v. Baylor Richardson Medical

Center, 476 F.3d 337, 343 (5th Cir. 2007)).

III.   Analysis

       The Plaintiff asserts that the Defendant violated the ADEA when it terminated his

employment. Under the ADEA, it is unlawful for an employer "to discharge any individual

... because of such individual's age." 29 U.S. C. 623(a)(1).

       To move past summary judgment on his ADEA claim, the Plaintiff must show that

discrimination occurred through direct evidence or through circumstantial evidence using

the same burden-shifting framework as is used in Title VII discrimination cases. McDaniel

v. National R.R. Passenger Corp., 705 Fed. Appx. 240, 244-45 (5th Cir. 2017); Moss v.

BMC So.fiware, Inc., 610 F.3d 917,922 (5th Cir. 2010). Accordingly, the Plaintiff must



                                               3
  Case: 1:19-cv-00139-GHD-RP Doc #: 65 Filed: 02/23/21 4 of 7 PageID #: 775




first establish a prima facie case of discrimination by providing evidence that (1) he

belongs to a protected class; (2) he was qualified for the subject position; (3) he suffered

an adverse employment action; and (4) he was replaced by someone outside the protected

class, or he can show that other similarly situated employees were treated more favorably.

St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 509 (1993); McDonnell Douglas Co11J. v.

Green, 411 U.S. 792, 802 (1973). If the Plaintiff establishes a prima facie case, the

Defendant must then produce evidence of the existence of a legitimate, non-discriminatory

reason for the subject adverse action. Alvarado v. Texas Rangers, 492 F.3d 605, 611 (5th

Cir. 2007) (citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)).

If the Defendant does so, then the burden shifts back to the Plaintiff to produce evidence

that the Defendant actually took the adverse action because of the Plaintiffs age. Gross v.

FBL Financial Servs., Inc., 557 U.S. 167, 176 (2009).

       In the case sub judice, for purposes of this motion, Wa1greens does not dispute that

the Plaintiff can establish a prima facie case of age discrimination. Accordingly, the

burden shifts to Walgreens to articulate a legitimate, non-discriminatory reason for the

Plaintiffs termination.

       Walgreen's proffered reason for the Plaintiffs termination is that the Plaintiff

engaged in inappropriate and unprofessional conduct in violation of company policy

related to his comments to a lower-level employee, including asking her to sit on his lap.

Given that Walgreens has proffered a facially non-discriminatory reason for the Plaintiffs

termination, the burden now shifts back to the Plaintiff to produce evidence that Walgreens

actually terminated his employment because of his age.




                                               4
  Case: 1:19-cv-00139-GHD-RP Doc #: 65 Filed: 02/23/21 5 of 7 PageID #: 776




       The Plaintiff has not met his burden. The Plaintiff does not deny that he asked a

female co-worker to sit in his lap and that he told her, while rubbing his groin, that anything

she could do for him would be pornographic [Doc. 51-2, at pp. 135, 138-41, 149-51]. The

Plaintiff further does not deny that Walgreens investigated the incident and determined that

the Plaintiffs conduct violated Walgreens' anti-harassment policy, and that Nicole Lewis,

the District Manager over the Aberdeen store, determined that the Plaintiffs conduct

warranted termination and then made the decision to terminate the Plaintiffs employment.

[Doc. 51-2, at pp. 129, 149, 164]. The Plaintiff further admits that he has no reason to

believe that Lewis, the sole decisionmaker with respect to the Plaintiffs termination, would

discriminate against him because of his age. [Doc. 51-2, at p. 170].

        The Plaintiff instead seeks solely to rely on ageist statements that Naomi Whooper,

who was the store manager in Aberdeen at the time and played no role in the decision to

terminate the Plaintiffs employment, allegedly made after the Plaintiffs termination from

employment. Specifically, the Plaintiff seeks to rely on the deposition testimony of Annea

Vance, who was the employee whom the Plaintiff asked to sit in his lap, that Whooper told

her "one down, two to go" and "we're going to get rid of all these old people" after the

Plaintiffs employment was terminated. [Doc. 51-6, at pp. 8-1 0].

        The Court finds that Vance's testimony regarding Whooper's alleged statements

constitutes hearsay, and the Fifth Circuit has long and clearly held that "[h]earsay cmmot

create a genuine issue of material fact" at the summary judgment stage of the proceedings.

Snapt Inc. v. Ellipse Communications Inc., 430 Fed. Appx. 346 (5th Cir. 2011) (citing Fed.

R. Evid. 80l(c)); Porter v. Lear, 751 Fed. Appx. 422, 430 (5th Cir. 2018). The Court

further finds that Whooper's alleged statements do not fall under the exception to the



                                                 5
  Case: 1:19-cv-00139-GHD-RP Doc #: 65 Filed: 02/23/21 6 of 7 PageID #: 777




hearsay rule for admissions by a party opponent because, as the Fifth Circuit has likewise

ruled, when the subject alleged statements concern an employee's termination from

employment, the declarant must have been involved in the decision to terminate the

employee before the exception applies. Ramirez v. Gonzales, 225 Fed. Appx. 203, 210

(5th Cir. 2007) (holding that such comments "do not fall within the party opponent

exception" when the declarant was not involved in the decision to terminate employment);

see also Rios v. Rossotti, 252 F.3d 375, 379 (5th Cir. 2001) (holding discriminatmy

statements are insufficient to create jury issue when statements were made by non-

decisionmakers who did not exert leverage over decisionmaker). Here, it is undisputed

that Whooper had no involvement in the decision to terminate the Plaintiffs employment,

and there is no evidence she exerted any influence whatsoever over Lewis. Lewis was the

sole decisionmaker and did not seek input from Whooper before terminating the Plaintiffs

employment and no evidence has been presented that Lewis relied on any information from

Whooper in making the termination decision or that Whooper had any input whatsoever

into Lewis' decision; instead, Whooper was simply informed of the Plaintiffs termination

after Lewis had made the decision. [Doc. 51-5, at pp. 26-7; Doc. 51-3, at pp. 18-19]. 1

Accordingly, the Court finds that Whooper's alleged statements constitute inadmissible

hearsay and cannot be used as direct or indirect evidence to attempt to create a genuine

issue of material fact regarding the Plaintiffs claim. Given this finding, the Court rules




         For these same reasons, the Plaintiff's attempt to invoke the "eat's paw" theory of
discrimination in relation to Whooper, i.e., that Whooper had influence or leverage over Lewis as
the sole official decisionmaker and that Whooper acted in a discriminatory manner intending to
cause the Plaintiff's termination and that Whooper's discriminatory acts in fact caused the
Plaintiff's termination, fails. The Fifth Circuit has never applied the eat's paw theory in an ADEA
case and the Plaintiff did not submit sufficient evidence to support this theory.

                                                   6
  Case: 1:19-cv-00139-GHD-RP Doc #: 65 Filed: 02/23/21 7 of 7 PageID #: 778




that the Plaintiff has not provided sufficient evidence to show that a genuine issue of

material fact exists regarding his ADEA claim, and summary judgment in favor of

Walgreens is therefore warranted.

IV.    Conclusion

       For all of the foregoing reasons, the Court finds that the Defendant's motion for

summary judgment should be granted. The Court finds that there is no genuine issue of

material fact with respect to the Plaintiffs sole remaining claim for age discrimination in

relation to his termination from employment, the Defendant is entitled to judgment as a

matter of law, and the Plaintiffs ADEA claim shall therefore be dismissed.

       An order in accotjttnce with this opinion shall issue this day.
                 :J.J .;,_.
       This, the __ day of February, 2021.




                                                   SE lOR U.S. DISTRICT JUDGE




                                               7
